Citation Nr: 1416449	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-15 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for a skin disability.

3.  Entitlement to service connection for bilateral upper extremity neuropathy, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).

5.  Entitlement to service connection for hypertension, to include as secondary to an acquired psychiatric disorder.

6.  Entitlement to an initial rating greater than 10 percent for tinnitus.

7.  Entitlement to an initial rating greater than 10 percent for diabetes mellitus, type II.
REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from April 1968 to November 1969 and from May 1975 to May 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

Initially, with respect to the Veteran's psychiatric disorder claim, the Board recognizes that the Veteran's original September 2009 claim listed the disability as PTSD.  As will be discussed below, however, the Veteran also has a diagnosis of record for depressive disorder NOS.  In light of the foregoing and the Court's holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled, the claim has been categorized as listed above.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and Veteran's Benefits Management System (VBMS) systems to ensure review of the totality of the evidence.

The issues of entitlement to service connection for right ear hearing loss and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has not had a skin disorder during the appeal period.

2.  The Veteran has not had a bilateral upper extremity peripheral neuropathy during the appeal period.

3.  There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current diagnosis of PTSD as a result of his military service.

4.  The Veteran's other diagnosed psychiatric disabilities, including depressive disorder NOS, are not etiologically related to a disease, injury, or event in service.

5.  The 10 percent rating currently in effect is the maximum schedular rating for service-connected tinnitus.

6.  At no point during the appeal has the Veteran's diabetes mellitus required the daily use of insulin, a restricted diet, or regulation of activities.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a skin disorder is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).

2.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).

3.  Resolving doubt in favor of the Veteran, his PTSD was incurred during his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).

4.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depressive disorder NOS, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2012).

5.  The claim for an increased rating in excess of 10 percent for bilateral tinnitus is without legal merit.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321(b), 4.1, 4.87, DC 6260 (2013).

6.  The criteria for a disability rating greater than 10 percent for diabetes mellitus have not been met at any time during the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.321(b), 4.1, 4.2, 4.7, 4.10, 4.119, DC 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless.

A VCAA letter dated in November 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  The letter informed him that additional information or evidence was needed to support his claims, including on both a direct and secondary basis, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).
The Board also concludes that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  The Veteran has not provided authorization to obtain any private treatment records, despite notification by VA that such private records could assist his claims and provision of the documents necessary to complete for VA to obtain those records.  In that regard, the Board recognizes that during his September 2010 VA psychiatric examination the Veteran stated that shortly after separation from service in 1979 he sought treatment with his family physician for anxiety and was provided medication.  The duty to assist is not a one-way street.  If the Veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has failed to provide the contact information for any private physician, including the family practitioner referenced above, despite notification as to the reason and method of doing so, the Board finds no basis for remanding the claim for additional development.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

With regard to claims for service connection, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  The Veteran was provided a VA examination for his claimed psychiatric disorder in September 2010.  As will be discussed in greater detail below, the examiner reviewed the claims file, received a report of medical history from the Veteran, conducted appropriate psychiatric examination, and, based on the foregoing, rendered a conclusion as to etiology.  Therefore, the Board finds this examination to be thorough and complete and is sufficient upon which to base a decision with regards to this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the Veteran's claims for service connection for a skin disorder and bilateral upper extremity peripheral neuropathy, the Board concludes an examination is not needed.  VA has a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of: (1) a current disability; (2) an in-service event, injury, or disease; and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As will be discussed in greater detail below, there is no evidence of a current chronic skin or bilateral upper extremity peripheral neuropathy disorder; no evidence of an in-service event, injury, or disease; and no credible evidence suggesting an association between any current chronic skin or peripheral neuropathy disorder and any event, injury, or disease in service or service-connected disability.  Other than the notations of a skin condition of the bilateral feet and peripheral neuropathy of the upper extremities in his September 2009 claim, the Veteran has provided no evidence regarding his skin or peripheral neuropathy claims.  Under such circumstances, the Board finds that obtaining a VA examination or opinion is not necessary to decide these issues.  38 C.F.R. § 3.159.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2013).

With respect to the diabetes mellitus claim, the RO provided the Veteran an appropriate VA examination in April 2010.  The VA examination report is thorough and discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examination also discussed the impact of the disability on the Veteran's daily living.  Based on the examination and the fact there is no rule as to how current an examination must be, the Board concludes the examination in this case is adequate upon which to base a decision.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

With respect to the Veteran's claim for an increased rating for tinnitus, the U.S. Court of Appeals for Veterans Claims (Court) has held that the statutory and regulatory provisions pertaining to VA's duty to notify and to assist do not apply to a claim if resolution of that claim is based on statutory interpretation, rather than consideration of factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

In the instant case for an increased rating for tinnitus, the facts are not in dispute.  Resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  Because there is no reasonable possibility that further notice or assistance would aid in substantiating this claim, any VCAA notice or assistance deficiencies are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2013).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including psychoses, peripheral neuropathy, and cardiovascular-renal disease (to include hypertension), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  In the instant case, there is no presumed service connection because the Veteran was not diagnosed with hypertension, peripheral neuropathy, or psychosis in service or within one year of discharge.

In the absence of presumption, to establish a right to compensation for a present disability on a direct basis, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Given the Veteran's overseas station during service, the Board has considered the potential application of 38 U.S.C.A. § 1154(b) (West 2002).  However, the Veteran's claims, other than his PTSD claim that is granted herein, do not involve claimed incidents or episodes involving combat with the enemy.  As such, the Board does not find the provisions of 38 U.S.C.A. § 1154(b) to be applicable in this case.  

Skin

The Veteran alleges that he has a skin disorder, specifically claimed as a skin condition of the bilateral feet.  As noted above, the Veteran has not otherwise provided any information or argument as to his skin claim.

Initially, the Board notes that the Veteran's service treatment records are wholly silent as to any complaints, treatment, or diagnoses of any a skin disorder.  Nor did the Veteran report skin problems with his feet or elsewhere at the time of his March 1979 separation examination.  In May 1979, the Veteran signed a document indicating that his condition had not changed since the time of the March 1979 examination.

After service, there is no lay or medical evidence in the file indicating complaints, treatment, or diagnosis of a skin condition, to include of the bilateral feet.

The crucial inquiry, therefore, is whether the Veteran has a skin disorder, to include of the bilateral feet, related to any incident of service.  For the reasons and bases set forth below, the Board concludes he does not.

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Although the Board acknowledges the Veteran's sincere belief in his skin claim regarding his bilateral feet, there is no evidence of a current disability.  The Board recognizes that in light of the physically observable nature of skin lesions or rashes the Veteran, as a layperson, may be competent to diagnose a skin disability.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (citing Harvey v. Brown, 6 Vet. App. 390, 393 (1994) (flat feet)); McCartt v. West, 12 Vet. App. 164, 167-68 (1999) (Veteran alleged skin disorder of boils, blotches, rash, soreness, and itching since service; Court implied that this may be the type of condition lending itself to lay observation and satisfy the nexus requirement).  That said, the Board does not find the Veteran's bare assertion of a skin condition of the bilateral feet, without description of the physically observable symptoms or other discussion of the manifestations of the disorder to be sufficient to establish the existence of a current disability.  

Even were the Board to accept that the Veteran's assertions of a skin condition of the bilateral feet established a current skin disability, he has provided no evidence or information to suggest that such a disability began during service or is otherwise related to service.  As discussed above, the Veteran's service treatment records are silent for any skin problems or diagnoses during service.  Indeed, on multiple occasions the Veteran explicitly denied a history of skin problems.  Moreover, the Veteran has not indicated when his alleged current skin disability began or provided any other information to suggest a relationship to military service, such as a continuity of symptoms from service.  

As there is no clear evidence of a current skin disability and, more importantly, no indication of an in-service skin disorder or suggestion of any association between a current skin disorder and the Veteran's military service, the Board concludes that the preponderance of the evidence is against granting service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

Bilateral Upper Extremity Neuropathy

The Veteran's September 2009 claim asserted that he had peripheral neuropathy of the upper extremities.

Any disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  See 38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Veteran was service-connected for diabetes mellitus, type II, in September 2010.  The crucial inquiry, therefore, is whether the Veteran currently has bilateral upper extremity peripheral neuropathy that was incurred in or is otherwise related to his military service or was caused or aggravated by his service-connected diabetes mellitus.  The Board concludes he does not. 

The Veteran's service treatment records do not indicate any complaints of pain, discomfort, numbness, tingling, or other neurological problems or diagnoses of peripheral neuropathy or other neurological condition while in service.  Evaluations of the upper extremity were consistently normal.
After service, there is no evidence of treatment for or diagnosis of bilateral upper extremity peripheral neuropathy.  The Veteran was afforded a VA examination in April 2010 for his diabetes mellitus.  At that time, the Veteran explicitly denied any neurological manifestations or symptoms.  On neurologic examination, motor skills and sensation were intact.  There was no other finding suggestive of upper extremity neuropathy.  

Again, the threshold requirement for establishing entitlement to service connection is competent medical evidence of the existence of the claimed disability at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes the Veteran's sincere belief in his claim for bilateral upper extremity radiculopathy, there is no evidence of a current disability at any point during the appellate time period.  Indeed, as noted above, the record reflects that the April 2010 VA diabetes mellitus examiner specifically asked the Veteran about his neurological symptoms and examined the Veteran's extremities, but found no evidence of motor or sensory deficits.  Since that examination, the medical evidence of record does not indicate a diagnosis has been made as to the claimed bilateral upper extremity peripheral neuropathy.  

As with the above skin claim, the Veteran has advanced no argument and provided no description of his symptoms, including the timing of onset and current problems, to suggest the existence of a current bilateral upper extremity neuropathy disability.  Moreover, there is no medical evidence of record suggesting such a disability and, indeed, the sole medical evidence of record found no evidence of peripheral neuropathy on examination.  

As there is no competent evidence of a current bilateral upper extremity peripheral neuropathy disability, the Board concludes that the preponderance of the evidence is against granting service connection.  As noted, the April 2010 VA examiner found no evidence of neurologic disability on examination and the Veteran denied any neurological problems during that same examination.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2013); see generally Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).

PTSD

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013).

If a stressor claimed by a veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(3).

The Veteran contends that he has PTSD as the result of his active duty service.  The RO conceded several reported stressors, including witnessing a young soldier crushed by the recoil from a 155mm Howitzer.  In addition, the RO conceded that the Veteran was subjected to rocket and mortar attacks and seeing the collateral damage caused by his work in the artillery when his unit advanced after shelling an area.  The Board also finds that the Veteran's report of being subjected on at least one occasion to rocket and mortar attacks to be consistent with the time, place, and circumstances of his service in an artillery unit and involve fear of hostile military activity.  See id.; see also Pentecost v. Principi, 16 Vet. App. 124 (2002).

The main point of contention in this case, therefore, is whether the Veteran has a current diagnosis of PTSD.  Resolving reasonable doubt in his favor, the Board finds that he does.
In that regard, the Board has considered a September 2009 VA treatment record written by an advanced nurse practitioner and co-signed by a VA psychiatrist.  At that time, the Veteran reported symptoms that included loss of interest in activities other than being with his grandchildren and avoidance of thoughts and activities that would cause association with his stressors.  Based on the Veteran's reported symptoms, a diagnosis of PTSD was made.  By contrast, a September 2010 VA examination report considered the evidence of record, including the Veteran's statements during the examination, and concluded that the Veteran did not meet all the criteria for a diagnosis of PTSD, specifically with respect to insufficient examples of avoidance behavior.  The Board notes that the DSM-IV indicates that to meet the criteria for PTSD, among others, the individual must demonstrate three noted examples of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  Of note, three examples include efforts to avoid thoughts, feelings, or conversation associated with the trauma; efforts to avoid activities, places, or people that arouse recollections of the trauma; and markedly diminished interest or participation in significant activities.  The September 2009 treatment providers found that the Veteran met the criteria for a diagnosis of PTSD, while the September 2010 VA examiner did not, due to insufficient evidence of avoidance behaviors.  

As both diagnoses clearly were based on the Veteran's reported symptoms, as each document discussed his symptoms at length, and the DSM-IV criteria, the Board concludes that the evidence is at least in relative equipoise as to whether the Veteran has a current diagnosis of PTSD related to his fear of hostile enemy action.  Therefore, entitlement to service connection is warranted.

Other Diagnosed Psychiatric Disorders

In addition, as noted above, the Board is cognizant that the Veteran's claim of entitlement to service connection for PTSD encompasses all of his psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As noted, the Veteran also has been diagnosed with depressive disorder NOS.  

The Board acknowledges that regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d).  In that regard, the record is negative for any complaints or findings of a depressive disorder in service, or of any psychosis having manifested within one year of separation.  The Board recognizes that the Veteran did report some anxiety and nervous trouble in service, for which he received treatment, but there is no evidence or suggestion that these problems are related to the Veteran's current depressive disorder.  Indeed, the September 2010 VA examiner concluded that the Veteran did not actually have a depressive disorder, based on his reported symptomatology.  The September 2009 VA treatment record documenting and diagnosing depressive disorder NOS did not suggest that the disability was related to the Veteran's military service.    

No medical professional has linked the Veteran's psychiatric disorders (other than PTSD) to his military service.  Indeed, when the Veteran was afforded a VA examination for his psychiatric disorders, the examiner concluded that the diagnosis of depressive disorder NOS was incorrect, based on the Veteran's reported symptoms.  Even were the Board to accept the diagnosed depressive disorder NOS, the treatment providers did not specifically associate the disability with the Veteran's military service.    

As there is no competent evidence otherwise linking any current psychiatric disorder (other than PTSD) to the Veteran's military service, the Board finds that the preponderance of the evidence is against granting service connection for any other psychiatric disorder.

Increased Rating

Tinnitus

The Veteran initially was granted a 10 percent rating for tinnitus in a September 2010 rating decision.  The Veteran claims that the 10 percent rating does not accurately depict the current level of his disability.    
Disability evaluations are determined by application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's entire history is reviewed when making a disability determination.  See 38 C.F.R. § 4.1 (2013).  Where the Veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the Veteran is entitled to "staged" ratings to compensate him or her for times since filing his or her claim when his or her disability may have been more severe than at other times during the course of his or her appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).  But where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases, when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25 (2013); see also Esteban v. Brown, 6 Vet. App. 259, 261(1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2013); see also Fanning v. Brown, 4 Vet. App. 225 (1993).

The regulations pertaining to the evaluation of diseases and injuries of the ears were revised effective June 10, 1999.  See 64 Fed. Reg. 25, 202 (1999) (codified at 38 C.F.R. § 4.85-4.87 (2002)).  The regulation was again revised in May 2003, effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

The June 13, 2003 revision was undertaken, in part, to clarify existing VA practice that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 (2013).

In this case, the Veteran filed his claim in September 2009, which was after the June 2003 change that clarified that only a single 10 percent evaluation is assigned for recurrent tinnitus pursuant to DC 6260, whether the sound is perceived as being in one ear, both ears, or in the head.  Therefore, no more than a single 10 percent rating is permissible for the Veteran's tinnitus.  See also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006) (affirming the VA's long-standing interpretation of pre-June 13, 2003 DC 6260 as authorizing only a single 10 percent rating for tinnitus, whether perceived as unilateral or bilateral).

In light of the foregoing, the Board concludes that DC 6260 precludes separate 10 percent schedular ratings for bilateral tinnitus.  As such, the Veteran's claim for a compensable evaluation greater than 10 percent for his service-connected tinnitus must be denied.

As the disposition of this claim is based on interpretation of the law, and not the facts of the case, the claim must be denied based on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Diabetes Mellitus

In this case, a September 2010 rating decision granted service connection for diabetes mellitus, type II, and, in relevant part, assigned the Veteran an initial compensable rating of 10 percent, effective from September 30, 2009.  The Veteran claims the rating does not accurately depict the severity of his current condition.    

DC 7913 provides for ratings based on diabetes mellitus.  Diabetes that is manageable by restricted diet only warrants a 10 percent rating.  Diabetes that requires insulin and a restricted diet or oral hypoglycemic agents and restricted diet warrants a 20 percent evaluation.  A 40 percent rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability rating requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two complications that would not be compensable if separately rated.  A 100 percent disability rating requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  38 C.F.R. § 4.119, DC 7913 (2013).

Initially, the Board notes that restrictions of activities due to diabetes mellitus must be objectively confirmed.  See Camacho v. Nicholson, 21 Vet. App. 360, 265 (2007).  The pertinent inquiry, therefore, is whether there is objective and probative evidence that the Veteran's diabetes mellitus requires the daily use of insulin and restricted activities warranting an increased rating.  The Board concludes there is not.

The evidence of record indicates that the Veteran was diagnosed with diabetes mellitus, type II, in approximately January 2010.  At that time, he was not prescribed insulin.  

In September 2010, the Veteran was afforded a VA examination for his diabetes claim.  The examiner noted the Veteran's diagnosis of diabetes mellitus, but that he was not on any diabetic medications, did not follow a diabetic diet, and did not follow a prescribed exercise regimen.  He denied any visual problems or vascular or cardiac symptoms.  There was a noted 14 year history of hypertension that included medication management.  He denied neurological or bowel symptoms, as well as denying erectile dysfunction or renal dysfunction.  His diabetes mellitus did not affect his occupational functioning or daily activities.  He denied any restriction of activities due to the diabetes.

Based on the evidence of record, the Veteran's diabetic condition does not warrant a rating greater than 10 percent pursuant to DC 7913.  The claims file contains no lay or medical evidence to suggest that the Veteran requires the use of insulin or restricted activities due to his diabetes mellitus.  Indeed, during the April 2010 VA examination the Veteran denied even the use of a restricted diet to moderate his blood sugar levels.  

As there is no evidence of the use of insulin or oral hypoglycemic agent, restricted activity, ketoacidosis, hypoglycemic reaction, additional periods of hospitalization, or bimonthly treatment visits, a higher rating is not warranted.  

Evaluation of the Veteran's condition under any other DC would not warrant a higher rating in the absence of symptomatology demonstrating pertinent pathology or a more debilitating condition there under.  

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  In regard to diabetic complications, the medical evidence indicates the Veteran's diabetes has not caused erectile dysfunction, neurological problems, bowel or bladder problems, visual problems, or cardiac problems.    

Accordingly, the preponderance of the evidence is against assignment of an increased disability rating for the Veteran's service-connected diabetes mellitus for any period on appeal.  As the greater weight of evidence is against the claim, there is no doubt on this matter that could be resolved in his favor.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected diabetes mellitus and tinnitus are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's diabetes mellitus and tinnitus with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

Specifically, with respect to the diabetes mellitus, the Veteran denies the use of insulin, oral hypoglycemic agent, or a restricted diet and also denies that his diabetes mellitus inhibits his activities or in any applicable way requires regulation of those activities.  Indeed, neither the Veteran nor the medical evidence of record has attributed any symptoms or problems to his diabetes mellitus.  Thus, the Veteran's current schedular rating under DC 7913 is adequate to fully compensate him for his disability on appeal.

With respect to the tinnitus, the Veteran reports difficulty hearing out of his right ear, particularly in windy conditions.  

The Board notes that tinnitus is defined as "a noise in the ears such as ringing, buzzing, roaring, or clicking."  Smith v. Principi, 17 Vet. App. 168, 170 (2003) (quoting Dorland's Illustrated Medical Dictionary 1714 (28th ed. 1994)).  Thus, to the extent the Veteran has ringing, buzzing, or chirping that causes him difficulty hearing and sleeping, such symptomatology is specifically contemplated by schedular criteria.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

As a final matter, as the Veteran has not submitted evidence of unemployability that is related to his service-connected diabetes mellitus and/or tinnitus, and as the record does not otherwise raise the issue, the Board expressly finds that entitlement to a total disability evaluation based on individual unemployability has not been raised.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).










	(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for a skin disability is denied.

Entitlement to service connection for bilateral upper extremity neuropathy is denied.

Entitlement to service connection for PTSD is granted.

Entitlement to service connection for an acquired psychiatric disorder other than PTSD is denied.

Entitlement to an initial rating greater than 10 percent for tinnitus is denied.

Entitlement to an initial rating greater than 10 percent for diabetes mellitus, type II, is denied.


REMAND

The Veteran also is seeking entitlement to service connection for right ear hearing loss and hypertension.  The Board concludes that additional development is necessary prior to adjudication of these claims.

As to the Veteran's right ear hearing loss claim, the Veteran was afforded a VA audiological examination in April 2010.  The examiner concluded that it was less likely than not that the Veteran's bilateral hearing loss disability was a result of noise exposure during military service.  The examiner, however, provided no rationale for the opinion provided.  As such, the Board concludes that an addendum or supplemental opinion is necessary that includes a rationale for the opinion provided.

As to the Veteran's hypertension claim, he asserts that his hypertension is secondary to his PTSD.  As discussed above, the Board grants herein the claim for entitlement to service connection for PTSD.  As the evidence of record demonstrates that the Veteran has a current diagnosis of hypertension and he now is service-connected for PTSD, the Board concludes that a VA examination is necessary to consider the etiology of the Veteran's hypertension.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a supplemental opinion from the examiner who provided the April 2010 VA audio examination report.  If the examiner is not available, obtain an opinion from another appropriate medical professional.  If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  However, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.  The claims file (including this remand) must be reviewed in conjunction with the examination or review, along with any pertinent records associated with the electronic claims files that are not included in the paper file.

The examiner/reviewer must provide an opinion on the following: Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hearing loss disability was incurred in or is otherwise related to his military service.  

The underlying reasons for the opinion must be included in the report.  The examiner should identify and explain the relevance or significance (as appropriate) of any history, clinical findings, medical knowledge or literature, etc., relied upon in reaching the conclusions.  If the examiner/reviewer renders a negative opinion based on hearing within normal limits at service separation, he or she must explain why normal hearing at that time supports the conclusion that hearing loss disability shown years after service was not caused or aggravated by noise exposure in service.

If an opinion cannot be expressed without resort to speculation, the examiner/reviewer should so indicate and discuss why an opinion is not possible.  

2.  Schedule the Veteran for an appropriate VA examination for his hypertension disability.  The claims file, including a copy of this remand, should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  After reviewing the claims file, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner must offer an opinion as to whether it is at least as likely as not that the Veteran's hypertension: (1) had its onset during military service or is otherwise related to service or (2) was caused or aggravated by his service-connected PTSD.  

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The term aggravation means a permanent worsening of the disability beyond its natural progress.

The examiner must provide the underlying reasons for any opinion provided.  If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why this is so.

3.  Upon completion of the above requested development and any additional development deemed appropriate, readjudicate the Veteran's claims.  All applicable laws and regulations should be considered.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with an SSOC, and an appropriate period to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


